Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments have overcome the previously presented rejections over Woodward (US 1,481,581) and Woodward in view of Ede (AU 2013204827) and Tasca (US 2012/0330345). In view of the amendments, a new rejection is made over the prior art of Brown et al. (US 8,834,512). It is noted that the direction in which the intermediate section extends from the second leg member of the claimed nasal dilator is dependent on the orientation of the device. Although the claims now recite “such that when said nasal device is in use and is worn by a user, the first intermediate section extends substantially downward from the first leg member to the first cantilever rib member”, the orientation of the user is not specified in the claims. The prior art of Brown (specifically the embodiment shown in figs. 1-6) is now being relied upon.  When the device of Brown in worn by a user lying down on his/her back for example, the intermediate section extends substantially downward (i.e., toward the ground) from the first leg member to the first cantilever rib member as shown in the examiner-annotated drawing below. Note that the dotted lines in the figure below show the proximal and distal ends of the intermediate section. 

    PNG
    media_image1.png
    458
    681
    media_image1.png
    Greyscale

Claim Objections
Claim 29 is objected to because of the following informalities:
Claim 29: in line 2, “attach the first and second” should read “attach . Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6, 9, 12-16, 19, 27-29, 31, 33, 35, 37-38, 52, 65, and 75-83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 (lines 40-41), claim 52 (lines 41-42), and claim 65 (lines 35-36) each includes the limitation “along the second and their planes”. It is unclear what is meant by “their planes”. As best understood, the limitation should read “along the second and third planes”, and has been thus treated for the purposes of claim interpretation. 
Claim 12 includes that the first and second cantilever rib members exhibit an elongate arched profile. However, this appears to be one and the same as the earlier recited “elongate arched profile” (see lines 36-38 of claim 1), but is not claimed as such. For the purposes of wherein the 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6, 9, 12-14, 65, 74, 78-79 and 81-83 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brown et al. (US 8,834,512). Regarding claims 1, 65, and 74, Brown disclose a nasal dilator device comprising a substantially u-shaped body (see figs. 1-6; see examiner-annotated reproduction of figs. 3 and 4 below, on which the claimed central portion, leg members, cantilever rib members, and intermediate sections are labelled) including a central portion adapted to span a septum of a nose when worn by a user (fig. 6), and first and second leg members extending from the central portion in a first plane, a first cantilever rib member extending outward from the u-shaped body in a second plane, and a second cantilever rib extending outward from the u-shaped body in a third plane, wherein the first and second cantilever ribs extend away from each other (consider when starting at the distal tip of the ribs and extending in a proximal direction). 

    PNG
    media_image2.png
    608
    621
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    344
    625
    media_image3.png
    Greyscale

A first intermediate section connects an end of the first leg to a proximal end of the cantilever rib member, wherein a proximal end of the first intermediate section is connected to 

    PNG
    media_image1.png
    458
    681
    media_image1.png
    Greyscale

A second intermediate section connects an end of the second leg member to a proximal end of the second cantilever rib member, wherein a proximal end of the second intermediate section is connected to the end of the second leg member and a distal end of the second intermediate section is connected to the proximal end of the second cantilever rib member, wherein the second intermediate section extends between the first plane and the third plane such that when the nasal device is in use and is worn by a user (e.g., a user who is laying down on his/her back as discussed above) the second intermediate section extends substantially nd and 3rd planes which extend into and out of page in annotated fig. 3) such that the first and second intermediate sections are obtuse arcuate intermediate sections each having a substantially obtuse curvature along its length (as shown in fig. 3) and wherein the first and second intermediate sections are adapted, in use, to extend along a length of the septum. The first and second cantilever rib members are arcuate first and second cantilever rib members each having a curvature along its length (see fig. 3) and exhibiting an elongated arched profile, wherein the first and second rib members extend arcuately from the first and second intermediate sections respectively in a direction substantially toward the first plane (see annotated figure above) and extend arcuately along their length along the second and third planes (see 35 USC 112 2nd par. rejection above), respectively. The first and second cantilever rib members are each adapted to, in use, extend from a floor of a respective nasal passage to an inner wall of the nostril (see fig. 6, noting that the device may be rotated or retracted slightly in the direction of the air flow arrows). In use, the intermediate sections engage with the septum (see fig. 6) and extend along a length of the septum behind the columella and alar fibrofatty tissue of the nose. At least one projection (e.g., cushion 102; fig. 3) protrudes from and extends along at least a portion of a length of each of the first and second cantilever rib members. Regarding claim 74, the first and second cantilever rib members extend substantially arcuately along their full length (see fig. 3 
Regarding claim 3, the at least one projection (cushion 102) is adapted in use to engage with an inner surface of the nose (as understood in view of fig. 6).
Regarding claim 4, the 2nd and 3rd planes are orthogonal to the first plane. 
Regarding claim 6, the limitation “wherein the first and second intermediate sections are adapted, in use, to engage with the septum and extend from the septum behind the columella and alar fibrofatty tissue of the nose, allowing the first and second cantilever rib members, in use, to be adapted to extend along respective nasal orifices to an inner wall of the nostrils” is a recitation of intended use. Because the prior art device of Brown meets all of the structural limitations and can be worn in a manner similar to the instant invention, and in view of anatomical variations in human noses, it is considered capable of carrying out these functional limitations. It is further noted that the device of Brown may be retracted slightly in the direction of the air flow arrows in fig. 6, and can be rotated to engage the nostrils in a different manner.
Regarding claim 9, the second and third planes are converging planes (toward their upper ends as viewed in examiner-annotated reproduction of fig. 3 ).
Regarding claim 12, the cantilever rib members exhibit an elongate arched profile which approximates at least a portion of a circle, ellipse, or parabola (see fig. 3, noting curvature along the outer surface of the rib members; see also fig. 5, noting the curvature along edge of the rib member shown in fig. 5).
Regarding claim 13, the leg members are inclined toward each other such that a relatively greater distance is provided between the leg members towards the central portion as shown in figs. 1-6 of Brown.
Regarding claim 14, see figs. 3 and 6 of Brown.
Regarding claim 78, the first and second intermediate sections are adapted to cause the first and second cantilever ribs to use the floor of the nose as a support structure for dilation of 
Regarding claim 79, the cantilever rib members are adapted to exert an outward force on the inner wall of the nostril and on the floor of the nose to thereby dilate the nasal passage of the nose (fig. 6).
Regarding claim 81, see figs. 1-6 of Brown.
Regarding claim 82, see figs. 1-6 of Brown, wherein the rib members each comprise a plurality of arcuate portions along their lengths.
Regarding claim 83, see fig. 1-6 of Brown, noting that the intermediate sections extend substantially downward from the end of the respective leg member when the user is lying down as discussed above in more detail.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 19, 76, 77, and 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Ede et al. (AU 2013204827). 
Brown discloses the invention substantially as stated above in more detail with respect to claim 1 above. For claim 15, cushion (102) on each of the first and second cantilever rib members is now being considered the claimed enlarged pads. Brown fails to disclose, in combination with these enlarged pads, at least one projection protruding from and extending along a portion of a length of each of the rib members. 
Ede discloses another nasal dilator having a u-shaped body from which cantilever rib members extend. Ede further discloses that the cantilever rib members have projections (ribs 20) protruding from and extending along at least apportion of a length of each of the cantilever rib members (see figs. 1a-e; [0086]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Brown to include such protrusions on the cantilever rib members (e.g., on the surface of the pads 102) in view of Ede in order to enhance grip between the cantilever rib members and the interior nostril face against which it is received.   
Regarding claim 16, as taught by Ede, the enlarged pads comprise a series of protrusions (e.g., see fig. 5a of Ede) to enhance grip between the pad (cushion 102) and the nasal surface.
Regarding claim 19, Ede teaches more than 3 protrusions (20) on each of the nostril engaging elements (e.g., see fig. 5a), such that one of the protrusions may be considered the claimed “at least one protrusion” and the remaining protrusions can be considered the claimed “series of protrusions”. Note that the limitations following “optionally” are not required.
Regarding claim 76, the device is adapted to be oriented in the nose such that the first and second nostril engaging elements are adapted to be positioned at a junction of the greater alar cartilage and lateral nasal cartilage. Because the prior art device of Brown meets all of the structural limitations, and can be worn in a manner similar to the instant invention, and in view of anatomical variations in human noses, it is considered capable of being oriented in a nose such that the nostril engaging elements are positioned at this junction.
Regarding claim 77, the limitation “wherein the first and second intermediate sections are adapted, in use, to extend along a length of the septum behind the columella and alar fibrofatty tissue or bulbous region around the base of the nostrils, and the first and second cantilever rib members are each adapted to extend from a floor of a nasal passage behind the columella and the fibrofatty tissue or bulbous region around the base of the nostrils to an inner wall of the nostrils” are recitations of intended use. Because the prior art device of Brown meets 
Regarding claim 80, as taught by Ede, the at least one projection comprises first and second projections each forming a flange disposed at a respective edge of a major surface of the nasal dilator device (e.g., consider upper most projection on enlarged pad (13a) of cantilever rib member and lower most projection on enlarged pad (13b) of cantilever rib member in fig. 1d or 5a of Ede).

Allowable Subject Matter
 Claims 27-29, 31, 33, 35, 37, 38, 52, and 75 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576.  The examiner can normally be reached on M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






KSH 5/14/2021